UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7361



JAMES L. MERINAR,

                                               Plaintiff - Appellant,

          versus

PARKERSBURG POLICE FORCE; PARKERSBURG WELFARE
OFFICIALS; STATE FARM INSURANCE COMPANY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CA-95-536-6)


Submitted:   January 11, 1996              Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James L. Merinar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation, and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Merinar v.
Parkersburg Police, No. CA-95-536-6 (S.D.W. Va. Aug. 21, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2